Mr. Chief Justice Underwood delivered the opinion of the court: In this appeal from dismissal of a habeas corpus petition by the circuit court of Grundy County, Anthony Insolata urges the judgment entered upon a jury verdict finding him guilty of theft of an automobile is void because the indictment failed to charge a crime. His conviction and sentence of imprisonment were affirmed by the Appellate Court for the Third Judicial District. 112 Ill. App. 2d 269. The evidence established that the car stolen by appellant was leased by Donald Jennings from the OK Leasing Company. While the record before us does not contain a copy of the indictment, it apparently alleged ownership of the car in Jennings rather than the OK Leasing Company, and appellant urges that failure to allege ownership in the lessor rendered the indictment insufficient to charge a crime and that the circuit court thus acquired no jurisdiction of the proceedings. ■ There is no merit to the contention. Section 16 — 1 of the Criminal Code provides: “A person commits theft when he knowingly: (a) Obtains or exerts unauthorized control over property of the owner * * Section 15 — 2 defines “owner” as “a person, other than the offender, who has possession of or any other interest in the property involved, * * Ill. Rev. Stat. 1967, ch. 38, pars. 16 — 1, 15 — 2. The allegation of ownership in the lessee was clearly sufficient, and the petition was properly dismissed. People v. Hansen, 28 Ill.2d 322, at 339; People v. Trefonas, 9 Ill.2d 92, 99. The judgment of the circuit court is accordingly affirmed. Judgment affirmed.